       Case 1:20-cv-01587-WMR Document 1 Filed 04/14/20 Page 1 of 27




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

GEORGIA ASSOCIATION OF
LATINO ELECTED OFFICIALS, INC.,
as an organization; GEORGIA
COALITION FOR THE PEOPLE’S        Civil Action
AGENDA, INC., as an organization; Case No. __________________
ASIAN AMERICANS ADVANCING
JUSTICE – ATLANTA, INC., as an
organization; NEW GEORGIA          COMPLAINT FOR
PROJECT, as an organization;       INJUNCTIVE AND
COMMON CAUSE as an organization;   DECLARATORY RELIEF

             Plaintiffs,                      EXPEDITED TREATMENT
                                              REQUESTED
v.
                                              Section 203 of the Voting Rights
GWINNETT COUNTY BOARD OF                      Act (52 U.S.C. § 10503) and
REGISTRATION AND ELECTIONS;                   Section 4(e) of the Voting Rights
JOHN MANGANO, STEPHEN DAY,                    Act (52 U.S.C. § 10303)
BEN SATTERFIELD, BEAUTY
BALDWIN, and ALICE O’LENICK, in
their official capacities as members of
the Board of Registration and Elections;
BRAD RAFFENSPERGER, in his
official capacity as the Secretary of State
of Georgia;

             Defendants.
        Case 1:20-cv-01587-WMR Document 1 Filed 04/14/20 Page 2 of 27




                                INTRODUCTION

      1.     This is an action to enforce the statutory guarantee of equal access to

the franchise for limited-English proficient (“LEP”) Spanish speaking voters in

Gwinnett County under Section 203 of the Voting Rights Act, 52 U.S.C. § 10503

(“Section 203”), and for Gwinnett County LEP voters educated in Puerto Rico

under Section 4(e) of the Voting Rights Act, 52 U.S.C. § 10303 (“Section 4(e)”).

      2.     During the week of March 30, 2020, Georgia Secretary of State

BRAD RAFFENSPERGER used CARES Act funds to mail English-only absentee

ballot applications to Georgia’s 6.9 million active voters to encourage them to vote

by mail in Georgia’s upcoming primary election due to the public health risk posed

by in-person voting to voters, poll workers, and election officials resulting from the

COVID-19 pandemic.

      3.     Since December 2016, Gwinnett County has been a covered

jurisdiction under Section 203, entitling its LEP Spanish speaking voters to receive

bilingual voting materials and assistance. The county also has a substantial

population of LEP Spanish speaking voters educated in Puerto Rico who are

entitled to receive bilingual voting materials and assistance under Section 4(e).

      4.     Defendants RAFFENSPERGER and the GWINNETT COUNTY

BOARD OF REGISTRATION AND ELECTIONS (“BORE”) are aware of the


                                          2
       Case 1:20-cv-01587-WMR Document 1 Filed 04/14/20 Page 3 of 27




obligation to provide Gwinnett County’s LEP Spanish speaking voters with

translated materials and assistance under Sections 203 and 4(e) as evidenced by

their coordinated efforts to ensure that Gwinnett’s LEP Spanish-speaking inactive

voters received bilingual “last chance” purge notices in the fall of 2019. These

notices gave multitudes of voters – approximately 22,000 in Gwinnett County

alone – a final warning to update or confirm their address information to avoid

having their voter registrations cancelled in December of 2019.

      5.     The Secretary of State’s office mailed an English-only version of the

2019 “last chance” purges notices to all voters outside of Gwinnett County, while

the Gwinnett County BORE mailed a bilingual version of the same document to

affected voters in Gwinnett County.

      6.     Nevertheless, Defendants RAFFENSPERGER and the GWINNETT

COUNTY BORE have failed to take any steps to ensure that Gwinnett County’s

LEP Spanish speaking voters receive bilingual absentee ballot applications for the

upcoming primary election as required by Sections 203 and 4(e).

      7.     Compounding the problem, neither of the Defendants have a bilingual

absentee ballot application form visible on their websites. Although there is a

poorly translated Spanish language version of the absentee ballot application

available on the Gwinnett County BORE’s website, the only way LEP Spanish


                                         3
        Case 1:20-cv-01587-WMR Document 1 Filed 04/14/20 Page 4 of 27




speaking voters can access it is by navigating an English-only website and clicking

on a small rectangular box in the bottom right hand corner of the page labeled,

“English    >” to be taken to a link to the Spanish language form.

      8.     Defendants are in violation of Section 4(e) and the Gwinnett BORE is

in violation of Section 203 of the Voting Rights Act by mailing English-only

absentee ballot applications to Gwinnett County voters and failing to post a

downloadable and accurately translated bilingual absentee ballot application in a

readily accessible location on its website as of the week of March 30. Remedial

relief is necessary to ensure that Gwinnett County’s LEP Spanish speaking voters

receive the language assistance they need to effectively participate in the upcoming

election cycle by way of mail voting in the midst of the COVID-19 epidemic.

      9.     Plaintiffs seek narrow and targeted relief in this action. Plaintiffs seek

an order compelling Defendants to mail bilingual absentee ballot applications to

the Gwinnett County voters who received English-only applications, and post an

accurately translated bilingual application on their websites, accompanied by

bilingual instructions for completing and submitting the form.

                           JURISDICTION & VENUE

      10.    This Court has jurisdiction of this action pursuant to (1) 28 U.S.C.

§ 1343(a), because this action seeks to redress the deprivation, under color of state


                                          4
          Case 1:20-cv-01587-WMR Document 1 Filed 04/14/20 Page 5 of 27




law, of rights, privileges and immunities secured by the United States Constitution;

and (2) 28 U.S.C. § 1331, because this action arises under the laws of the United

States.

       11.    This Court has jurisdiction to grant both declaratory and injunctive

relief, pursuant to 28 U.S.C. §§ 2201 and 2202.

       12.    Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2),

because a substantial part of the events or omissions giving rise to the claims

occurred in this district.

                                      PARTIES

       13.    Plaintiff GEORGIA ASSOCIATION OF LATINO ELECTED

OFFICIALS, INC. (“GALEO”) is a domestic nonprofit corporation organized

under the laws of the State of Georgia. GALEO was founded in 2003 and is one of

the oldest, largest, and most significant organizations promoting and protecting the

civil rights of Georgia's Latino community. GALEO has approximately 165

members across Georgia, which includes members in Gwinnett County. GALEO’s

headquarters is located in Norcross, which is in Gwinnett County, and a substantial

amount of GALEO’s civic engagement, voter registration and get out the vote

work takes place in Gwinnett County. This work includes organizing voter

education, civic engagement, voter empowerment and get out the vote events and


                                          5
       Case 1:20-cv-01587-WMR Document 1 Filed 04/14/20 Page 6 of 27




conducting voter registration drives. After Gwinnett County became covered

jurisdiction for Spanish under Section 203 in December 2016, GALEO has worked

with the Gwinnett County BORE in an effort to bring its procedures and election

materials into compliance with the law’s requirements. During the 2020 election

cycle, GALEO has also been working to address challenges facing Gwinnett

County’s LEP Spanish speaking voters as a result of the impact of the COVID-19

pandemic. GALEO sent bilingual mailers to Latinx Gwinnett County voters with

information about the presidential primary. After the March primary was

postponed, GALEO sent out another round of bilingual mailers providing Latinx

voters with updated information. Now that the primary has been postponed until

June, GALEO expects to send out another round of bilingual mailings providing

Latinx voters in Gwinnett County with updated information about the election and

relevant deadlines. Because Defendants mailed English-only absentee ballot

applications to Gwinnett County’s LEP Spanish-speaking voters, GALEO has

diverted, and will continue to divert, time and resources that would ordinarily be

directed to GALEO’s other organizational goals and priorities, in an effort to help

mitigate the failure of the Defendants to comply with Sections 203 and 4(e), for

example by reaching out to and educating LEP Spanish-speaking voters about how

to navigate the mail voting process and how to complete the application.


                                         6
        Case 1:20-cv-01587-WMR Document 1 Filed 04/14/20 Page 7 of 27




      14.    Plaintiff GEORGIA COALITION FOR THE PEOPLE’S AGENDA,

INC. (“GCPA”) is a domestic nonprofit corporation organized under the laws of

the State of Georgia. The GCPA is a coalition of more than 30 organizations,

which collectively have more than 5,000 individual members. The GCPA

encourages voter registration and participation, particularly among Black voters,

other voters of color, language minority voters, students and other

underrepresented communities. The organization commits time and resources to

civic engagement, voter registration drives, voter education, voter ID assistance,

get out the vote (“GOTV”) efforts, including Souls to the Polls, minority language

assistance and other initiatives that seek to encourage voter registration and

participation. Due to the spread of the COVID-19 virus in Georgia, which poses

an extreme public health risk to voters during the 2020 election cycle, the GCPA

has been devoting, and will continue to devote, time and resources to public

information campaigns and other initiatives to encourage voters to exercise their

right to vote by mail. However, absentee voting by mail has posed significant

challenges for the communities GCPA serve due to the complicated processes

involved in applying for and returning the ballot. Defendants’ decision to mail

English-only absentee ballot applications to Gwinnett County voters has caused,




                                          7
        Case 1:20-cv-01587-WMR Document 1 Filed 04/14/20 Page 8 of 27




and will continue to cause, GCPA to divert resources to help mitigate the

Defendants’ failure to comply with and enforce Sections 203 and 4(e).

      15.    Plaintiff ASIAN AMERICANS ADVANCING JUSTICE –

ATLANTA, INC. (“Advancing Justice”) has its principal place of business in

Norcross in Gwinnett County. Advancing Justice was founded in 2010 to protect

and promote the civil rights of Asian Americans and Pacific Islanders (“AAPIs”)

and other immigrant, refugee and language minority communities in Georgia,

including in Gwinnett County, through policy advocacy, legal services, impact

litigation, and civic engagement. Advancing Justice engages in voter registration,

voter education, and GOTV efforts and seeks to increase voter participation among

newly naturalized citizens, people of color, immigrants, LEP individuals, and folks

in other traditionally underserved communities, including by disseminating

Spanish-language “know your rights” informational materials. During this election

cycle, Advancing Justice is calling and texting Gwinnett County voters to provide

them information about voter registration, absentee voting and other voting and

election related issues to increase registration and voter turnout. Due to the risks of

in-person voting posed by the COVID-19 crisis and Defendants’ mailing English-

only absentee ballot applications to Gwinnett County voters, Advancing Justice has

diverted, and will continue to divert, resources to mitigating the impact on


                                          8
       Case 1:20-cv-01587-WMR Document 1 Filed 04/14/20 Page 9 of 27




Gwinnett County’s LEP Spanish speaking voters. Advancing Justice, along with

partners, is making videos in multiple languages (including in Spanish, Korean,

Mandarin, Vietnamese and English languages) to provide LEP voters and other

underserved communities with information about voting by mail.

      16.    Plaintiff NEW GEORGIA PROJECT, INC. (“NGP”), is registered in

Georgia as a foreign nonprofit corporation. NGP’s mission is to build power within

the New American Majority, which includes people of color, language minority

citizens, young people aged 18 to 29 years old, and unmarried women—through

civic and voter engagement. NGP organizes voter registration, civic engagement

and GOTV events in Gwinnett County, including “souls to the polls” campaigns.

Organizing around absentee voting is also an important part of NGP’s work.

NGP’s “Loose the Chains” initiative—a partnership with religious institutions such

as churches, mosques, and synagogues to register people to vote, disseminate

multilingual information about voting rights and voter protection – including in

Spanish – and bring voters to vote—including a Black, Latinx, and AAPI church

“vote by mail” campaign. NGP has helped over 10,000 Gwinnett County voters

register to vote. In 2020, before its organizing work had to be restructured due to

the COVID-19 outbreak, NGP had helped over 1,000 Gwinnett voters of color to

vote early in the primary. As a result of Defendants sending English-only bilingual


                                          9
       Case 1:20-cv-01587-WMR Document 1 Filed 04/14/20 Page 10 of 27




absentee ballot application forms to Gwinnett’s LEP Spanish speaking voters, NGP

has diverted, and will continue to divert, resources toward mitigating the negative

impacts of this failure on Gwinnett County’s LEP Spanish speaking voters through

civic engagement, voter education and other assistance, including through its

election protection efforts in Gwinnett County.

      17.    Plaintiff COMMON CAUSE is one of the nation’s leading grassroots

democracy-focused organizations and has over 1.2 million members nationwide

and chapters in 35 states, including 19,667 members and supporters in Georgia.

Since its founding in 1970, COMMON CAUSE has been dedicated to the

promotion and protection of the democratic process. In Georgia, COMMON

CAUSE works in the areas of election protection, voter education, registration,

advocacy, outreach, get out the vote, and grassroots mobilization around voting

rights. COMMON CAUSE has worked alongside partners to help recruit

volunteers to assist limited English-proficient Spanish speaking voters and provide

Spanish language election materials. COMMON CAUSE has had to divert

resources from its election protection efforts to engage additional Spanish-speaking

volunteers to assist impacted limited English proficient Gwinnett County voters

impacted by Defendants’ decision to send them English-only applications.




                                         10
       Case 1:20-cv-01587-WMR Document 1 Filed 04/14/20 Page 11 of 27




      18.    Defendant GWINNETT COUNTY BOARD OF REGISTRATION

AND ELECTIONS (“BORE”) is responsible for the administration of elections in

Gwinnett County, as provided by Georgia state law. See O.C.G.A. § 21-2-40.

      19.    Defendants JOHN MANGANO, STEPHEN DAY, ALICE

O’LENICK, BEAUTY BALDWIN, and BEN SATTERFIELD, (“BORE

Members”) are members of the BORE and are being sued in their official

capacities. The BORE members have the authority of a county election

superintendent with respect to conducting elections in Gwinnett County. O.C.G.A.

§ 21-2-70 et. seq. Duties of an election superintendent include, among others, the

following: “[t]o prepare and publish, in the manner provided by this chapter, all

notices and advertisements, in connection with the conduct of elections, which may

be required by law, and to transmit immediately to the Secretary of State a copy of

any publication in which a call for a special primary, election, or runoff is issued;”

“[t]o make and issue such rules, regulations, and instructions, consistent with law,

including the rules and regulations promulgated by the State Election Board, as he

or she may deem necessary for the guidance of poll officers, custodians, and

electors in primaries and elections;” and, “[t]o conduct all elections in such manner

as to guarantee the secrecy of the ballot and to perform such other duties as may be

prescribed by law.” O.C.G.A. §§ 21-2-70 (3), (7), (13).


                                          11
       Case 1:20-cv-01587-WMR Document 1 Filed 04/14/20 Page 12 of 27




      20.    Defendant BRAD RAFFENSPERGER is Georgia’s Secretary of

State. He is named as a defendant herein in his official capacity. As Secretary of

State, Defendant RAFFENSPERGER is Georgia’s chief election official who

oversees and administers elections and also serves as the Chairman of the Georgia

State Election Board. O.C.G.A. §§ 21-2-30(d), 21-2-50. His responsibilities as

Chairperson of the State Election Board include working with other members of

the Board to promulgate rules and regulations so as to obtain uniformity in the

practices and proceedings of local election officials, ensuring the legality of all

primaries and elections, and to promulgate rules conducive to the fair, legal, and

orderly conduct of primaries and elections. O.C.G.A. § 21-2-31

                           FACTUAL ALLEGATIONS

 COVID-19 CAUSES LOCKDOWN OF GWINNETT COUNTY AND TWO
           POSTPONEMENTS OF PRIMARY ELECTIONS

      21.    The COVID-19 epidemic has paralyzed civic life in Gwinnett County.

      22.    Georgia is among the states with the highest number of cases; the

most recent data indicates that there are at least 12,550 confirmed cases and 442

COVID-19-related deaths in Georgia and 701 cases and 19 deaths in Gwinnett

County, according to the Georgia Department of Public Health.

      23.    On March 13, President Trump declared the pandemic a national

emergency. On March 15, Defendant Raffensperger postponed Georgia’s
                                          12
       Case 1:20-cv-01587-WMR Document 1 Filed 04/14/20 Page 13 of 27




presidential primary election from March 24 to May 19, 2020, combining the

presidential primary with the previously scheduled primary date for other offices.

      24.    On March 27, emergency shelter in place orders were issued by

Gwinnett County and its 16 municipalities. The Gwinnett County shelter in place

order was set to last from March 28 until April 13, 2020.

      25.    On April 2, Governor Kemp issued an executive order requiring

“[t]hat all residents and visitors of the State of Georgia” shelter in place between

April 3 and April 13. This marked an expansion on the Governor’s March 23

order banning gatherings of more than 10 people and ordering a shelter in place for

“medically fragile” residents, and his March 26 order closing public elementary,

secondary, and post-secondary schools in the state until April 24. On April 8,

Governor Kemp extended the state of emergency in Georgia until May 13, 2020.

      26.    On April 9, Defendant Raffensperger postponed an election again,

moving the consolidated primary election from May 19 to June 9, 2020. His press

release announcing the delay acknowledged that “challenges will certainly remain

on June 9” but the additional time “will give the Secretary of State’s office and

counties time to shore up contingency plans, find and train additional poll

workers,” and make other preparations.




                                          13
       Case 1:20-cv-01587-WMR Document 1 Filed 04/14/20 Page 14 of 27




        THE SECRETARY OF STATE MAILS ABSENTEE BALLOT
        APPLICATIONS TO ACTIVE VOTERS DUE TO COVID-19

      27.    To address the coronavirus outbreak – noting the “[t]imes of

turbulence and upheaval like the one we Georgians face” – the Secretary of State

began mailing English-only absentee ballot applications to all active voters in

Gwinnett County and the rest of Georgia during the week of March 30, 2020.

      28.    Any registered voter may vote absentee regardless of whether they

have an excuse for not being present on Election Day. O.C.G.A. § 21-2-380. To

vote by mail, a voter must first submit an absentee ballot application via mail, fax,

e-mail, or in-person. O.C.G.A. § 21-2-381. To fill out the application, voters must

select a political party, sign the forms, add a 55-cent stamp, and mail the envelope.

      29.    Upon receipt of the application, election officials mail the ballot to the

voter, which will be counted if the voter returns it to officials by the time polls

close. Counties began sending out mail ballots to voters on March 31, 2020.

      30.    Defendant Raffensperger’s press release announcing the mail ballot

measures acknowledged that “Georgians who need language assistance” are among

the groups who are less likely to be able to take advantage of the absentee-by-mail

voting option and that they need other avenues to vote, including in-person voting.

      31.    However, voting in person risks the health of voters and non-profit

groups have ceased in-person get out the vote work in Gwinnett County. Poll
                                           14
       Case 1:20-cv-01587-WMR Document 1 Filed 04/14/20 Page 15 of 27




workers, many of whom are elderly and vulnerable to COVID-19, are also quitting

in large numbers, risking the closure of polling places. As a result, the Secretary of

State’s office has instructed election officials in the 159 counties that “[y]ou should

begin preparations now for a significant increase in absentee by mail ballots.”

      32.    The absentee ballot applications mailed to Gwinnett County voters by

the Secretary of State are in English only, as the Gwinnett County BORE

Defendants conceded in their April 8, 2020 letter.

      33.    This has a huge impact on Latino voters in Gwinnett County. The

Census Bureau’s 2018 American Community Survey 5-Year Estimate indicates

there are 13,937 limited English proficient Spanish speaking citizens of voting age

in Gwinnett County, out of 40,576 total LEP Spanish speakers in the county.

      34.    LEP Spanish speaking Gwinnett County voters are unable to read and

understand the English-only absentee ballot application mailed to their residences.

Some do not even know that absentee voting is an available option to them and

would have benefited from receiving this important voting information in Spanish.

      35.    Moreover, the COVID-19 outbreak exacerbates barriers to accessing

the mail voting process for LEP Spanish speaking voters in Gwinnett County.

Many LEP voters who are not familiar with voting by mail do not know how to

obtain an application or who they should contact to get one. LEP voters without a


                                          15
        Case 1:20-cv-01587-WMR Document 1 Filed 04/14/20 Page 16 of 27




computer, printer or access to the internet will be unable to download and print the

poorly translated version of the form on the Gwinnett County BORE’s website at

all – even if they are able to find it in the first place.

       36.    Some LEP Spanish language voters rely on relatives or friends to

translate English materials for them, which is hampered by the social distancing

and shelter in place directives that are limiting non-essential travel and gatherings.

THERE ARE NO BILINGUAL ABSENTEE BALLOT APPLICATIONS ON
THE SECRETARY OF STATE’S OR GWINNETT COUNTY’S WEBSITES

       37.    There are no bilingual or Spanish language absentee ballot application

forms available for download on the Secretary of State’s website. On the Gwinnett

County BORE website, the only visible absentee ballot application is in English.

At the bottom right hand corner of the Gwinnett County BORE’s webpage with the

English-only absentee ballot application form is a small box marked “English >”.

If the user clicks that button, a panel appears indicating that the form in Spanish

and other languages is available. As a practical matter, it would be difficult, if not

impossible, for most LEP voters to navigate the English-only website and access

the Spanish language version of the form.

       38.    In addition, the Spanish version of the form on the Gwinnett County

BORE’s site is poorly translated. It includes a nonsensical phrase, fails to issue a



                                             16
         Case 1:20-cv-01587-WMR Document 1 Filed 04/14/20 Page 17 of 27




command contained in the English version, and asks voters to select multiple

elections while the English version asks for one election.

        39.   A disclaimer on Gwinnett County’s website states that “the machine-

generated website translations . . . may not be entirely correct” and “[a]ny person

that uses the translation service does so at that person’s own risk and accepts the

legal implications of any shortcomings or difference in translation.”1

          PLAINTIFFS’ PROMPT RESPONSE TO THE VIOLATIONS

        40.   Plaintiffs found out about the violations of Section 4(e) and 203 of the

Voting Rights Act for the first time on Friday, April 3, when they learned that the

absentee ballot applications sent to Gwinnett County voters were in English only.

        41.   Plaintiffs promptly sent a letter requesting remedial action to attorneys

for all Defendants on Tuesday, April 7.

        42.   Gwinnett County Defendants responded with an April 8 letter stating

that “[a]t this point, Gwinnett County will not comply with either demand for

remedial action contained in your letter,” adding “Gwinnett County is reviewing its

website and Spanish-language absentee ballot application and will provide a

response on those issues after a sufficient time to review your allegations.”




1
    See https://www.gwinnettcounty.com/web/gwinnett/contactus/translation.

                                          17
       Case 1:20-cv-01587-WMR Document 1 Filed 04/14/20 Page 18 of 27




      43.    Defendant Raffensperger has not responded to Plaintiffs’ letter and

there is no indication that he has taken any remedial action to date.

                               CLAIMS FOR RELIEF

                                      COUNT I
            Section 203 of the Voting Rights Act (52 U.S.C. § 10503)

      44.    Plaintiffs incorporate by reference and reallege herein each of the

foregoing paragraphs of this Complaint.

      45.    Gwinnett County became a covered jurisdiction under Section 203 of

the Voting Rights Act on December 5, 2016.

      46.    Section 203 imposes an affirmative obligation on covered

jurisdictions to provide bilingual voting materials for the applicable language

minority group. As a result, voters in Gwinnett County must receive “any

registration or voting notices, forms, instructions, assistance, or other materials or

information relating to the electoral process, including ballots . . . in the language

of the applicable minority group as well as in English.” 52 U.S.C. § 10503(c).

      47.    These requirements are “broadly construed to apply to all stages of the

electoral process, from voter registration through activities related to conducting

elections.” 28 C.F.R. 55.15.




                                           18
       Case 1:20-cv-01587-WMR Document 1 Filed 04/14/20 Page 19 of 27




       48.    Covered jurisdictions are required to offer translations of all election-

related written materials including the ballot, registration forms, sample ballots,

elections notices, and the locality’s website. Under the plain language of the

statute, jurisdictions are strictly liable for any failure to translate written materials.

       49.    Under Section 203, Gwinnett County voters must have equal access to

the electoral process when the Secretary of State’s office disseminates absentee

ballot applications or other materials. See 28 C.F.R. 55.10(c) (providing that for

“elections for an office representing more than one county . . . the bilingual

requirements are applicable on a county-by-county basis”). According to the

applicable Department of Justice regulation, “a county subject to the bilingual

requirements must insure compliance with those requirements with respect to all

aspects of the election.” 28 C.F.R. 55.10(b).

       50.    In 2019, the Georgia Secretary of State mailed English-only “last

chance” notices to all inactive voters at risk of removal in Georgia – except for

Gwinnett County, who sent its own bilingual notices to its voters. A Gwinnett Daily

Post article quoted Elections Director Kristi Royston as saying, “[s]ince we’re the

only county that has both English and Spanish (elections language requirements),

we get the file and then work with our vendor to produce and print our notices.” In

2018, Ms. Ledford noted that Gwinnett County provided bilingual “I Voted” stickers


                                            19
       Case 1:20-cv-01587-WMR Document 1 Filed 04/14/20 Page 20 of 27




in response to guidance from the Department of Justice. Furthermore, Gwinnett

municipalities have provided bilingual election materials and notices and are subject

to Section 203 although they run their own elections and are not independently

covered according to the Census Bureau’s December 2016 determination.

      51.    The mailing of the English-only absentee ballot application form to

Gwinnett County’s voters and the continuing refusal to mail a bilingual version of

the form to Gwinnett County voters violates Section 203 of the Voting Rights Act.

      52.    The impact of the ongoing violation is exacerbated by the fact that the

websites of the Secretary of State and the Gwinnett County BORE do not provide

access to a downloadable bilingual version of the form and the Gwinnett County

BORE’s website has a poorly translated Spanish language version of the form that

is virtually impossible for LEP Spanish speaking voters to find.

      53.    Defendants’ ongoing violations of Section 203 of the Voting Rights

Act deny equal access to the mail voting process in the upcoming primary election

to Gwinnett County’s LEP Spanish speaking voters, impairing the work of Plaintiff

organizations and forcing them to divert resources accordingly.




                                         20
       Case 1:20-cv-01587-WMR Document 1 Filed 04/14/20 Page 21 of 27




                                      COUNT 2
            Section 4(e) of the Voting Rights Act (52 U.S.C. § 10303)

      54.    Plaintiffs incorporate by reference and reallege herein each of the

foregoing paragraphs of this Complaint.

      55.    Section 4(e) of the Voting Rights Act mandates protection of the

voting rights of non-English speaking United States citizens and forbids

conditioning the right to vote of a person educated in an American-flag school

where English was not the language of instruction on his or her degree of fluency

in English. See 52 U.S.C. § 10303(e)(2).

      56.    Under Section 4(e), no jurisdiction can deny these individuals the

right to vote based on his or her “inability to read, write, understand, or interpret”

the English language. Id. The statute therefore applies squarely to the Georgia

Secretary of State, as well as to the Gwinnett County BORE.

      57.    Unlike Section 203, Section 4(e) does not apply only to jurisdictions

that meet certain population thresholds. The number of affected Puerto Rican

individuals in Gwinnett County is nonetheless substantial. The 2018 ACS Public

Use Microdata Estimates indicates that approximately 3,031 Gwinnett County

residents of voting age were born in Puerto Rico. The 2018 ACS 5-Year Estimates

indicates approximately 11,993 Puerto Rican citizens reside in Gwinnett County.


                                           21
       Case 1:20-cv-01587-WMR Document 1 Filed 04/14/20 Page 22 of 27




      58.    The right to vote under Section 4(e) encompasses the right to an

effective vote. As a result, Section 4(e) requires that jurisdictions provide

instructions, ballots, and “any other material which forms part of the official

communication to registered voters prior to an election” in Spanish language and

the failure to do so violates Section 4(e).

      59.    The violation of Section 4(e) is patent in this case. Neither of the

Defendants mailed a bilingual or Spanish translated version of the absentee ballot

application form to any LEP Spanish speaking voters in Gwinnett County,

including those educated in Puerto Rico as required by Section 4(e).

      60.    In addition, neither of the Defendants provides access to a bilingual

version of the absentee ballot application online. The Secretary of State’s website

does not offer any Spanish language translated voting materials, including the

absentee ballot application form, on its website; and the poorly translated Spanish

language form on the Gwinnett County BORE’s website is not accessible to LEP

Spanish speaking voters.

      61.    Despite being notified of their violation of Section 4(e) by Plaintiffs,

none of the Defendants have taken remedial action and are denying equal access to

the mail voting process in the upcoming primary election to Gwinnett County’s




                                              22
       Case 1:20-cv-01587-WMR Document 1 Filed 04/14/20 Page 23 of 27




LEP Spanish speaking voters, impairing the work of Plaintiff organizations and

forcing them to divert resources accordingly.

                              PRAYER FOR RELIEF

      WHEREFORE, the Plaintiffs respectfully pray that the Court:

      1.     Enter judgment in favor of Plaintiffs and against Defendants on claims

for relief as alleged in this Complaint;

      2.     Enter a declaratory judgment pursuant to 28 U.S.C. §§ 2201 and 2202

declaring that the failure of the Gwinnett County BORE Defendants to (1) mail an

English-only version of Georgia’s absentee ballot application to Gwinnett County

voters, including to the county’s LEP Spanish speaking voters, and (2) failing to

make an accurately-translated bilingual absentee ballot application accessible on

their website, violate Section 203 of the Voting Rights Act, 52 U.S.C. § 10503.

      3.     Enter a declaratory judgment pursuant to 28 U.S.C. §§ 2201 and 2202

declaring that all Defendants violated Section 4(e) of the Voting Rights Act, 52

U.S.C. § 10303, by (1) mailing an English-only version of Georgia’s absentee

ballot application to Gwinnett County voters, including the county’s LEP Spanish-

speaking voters who were educated in Puerto Rico, and (2) failing to make an

accurately-translated bilingual absentee ballot application accessible on their

website.


                                           23
       Case 1:20-cv-01587-WMR Document 1 Filed 04/14/20 Page 24 of 27




      4.       Grant Plaintiffs preliminary and/or permanent injunctive relief by

ordering Defendants to undertake the following remedial actions:

           a. Enjoin all continuing violations of Sections 203 and 4(e) of the Voting

               Rights Act by Defendants;

           b. Mail an accurately translated bilingual version of Georgia’s absentee

               ballot application to Gwinnett County voters who were sent English-

               only applications or, alternatively, to all voters who self-identified as

               “Hispanic/Latino” when they registered to vote and all voters residing

               in all Gwinnett County precincts for which at least five percent of

               voters identified as Hispanic on their voter registration cards without

               any further delay; and

           c. Require that Defendants make an accurately-translated and equally

               accessible bilingual absentee ballot application available at a unique

               URL for download on their websites without further delay.

      5.       Order that the Court shall retain jurisdiction over the Defendant and

their successors for such period of time as may be appropriate to ensure

compliance with relief ordered by this Court;

      6.       Award Plaintiffs their reasonable attorneys’ fees and costs pursuant to

statute; and


                                            24
      Case 1:20-cv-01587-WMR Document 1 Filed 04/14/20 Page 25 of 27




      7.    Grant Plaintiffs further relief as may be just and equitable.

Dated: April 13, 2020           Respectfully submitted,

                                /s/ Bryan L. Sells
                                BRYAN L. SELLS
                                Georgia Bar #635562
                                The Law Office of Bryan L. Sells, LLC.
                                P.O. Box 5493
                                Atlanta, GA 31107-0493
                                (404) 480-4212 (voice/fax)
                                bryan@bryansellslaw.com

                                Ezra D. Rosenberg
                                Pro hac vice application forthcoming
                                Lawyers’ Committee for Civil Rights Under Law
                                1500 K Street NW, Suite 900
                                Washington, DC 20005
                                Telephone: (202) 662-8300
                                Email: erosenberg@lawyerscommittee.org

                                Julie Houk
                                Pro hac vice application forthcoming
                                Lawyers’ Committee for Civil Rights Under Law
                                1500 K Street NW, Suite 900
                                Washington, DC 20005
                                Telephone: (202) 662-8391
                                Email: jhouk@lawyerscommittee.org

                                John Powers
                                Pro hac vice application forthcoming
                                Lawyers’ Committee for Civil Rights Under Law
                                1500 K Street NW, Suite 900
                                Washington, DC 20005
                                Telephone: (202) 662-8389
                                Email: jpowers@lawyerscommittee.org

                                Counsel for Plaintiffs
                                         25
       Case 1:20-cv-01587-WMR Document 1 Filed 04/14/20 Page 26 of 27




        LOCAL RULE 7.1(D) CERTIFICATION OF COMPLIANCE

       I certify that this pleading has been prepared with Times New Roman font,

14 point, as approved by the Court in L.R. 5.1(C), N.D. Ga.




                               /s/ Bryan L. Sells
                               BRYAN L. SELLS
                               Georgia Bar #635562
                               The Law Office of Bryan L. Sells, LLC.
                               P.O. Box 5493
                               Atlanta, GA 31107-0493
                               (404) 480-4212 (voice/fax)
                               bryan@bryansellslaw.com




                                        26
      Case 1:20-cv-01587-WMR Document 1 Filed 04/14/20 Page 27 of 27




                         CERTIFICATE OF SERVICE

      I hereby certify that on the 13th day of April 2020, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system.

                                /s/ Bryan L. Sells
                                BRYAN L. SELLS
                                Georgia Bar #635562
                                The Law Office of Bryan L. Sells, LLC.
                                P.O. Box 5493
                                Atlanta, GA 31107-0493
                                (404) 480-4212 (voice/fax)
                                bryan@bryansellslaw.com




                                         27
